PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/490,489
Filing Date: 18 Apr 2017
Appellant(s): Proctor et al.



__________________
Patrick Kartes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.


Claim 1-8, 11, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu US 20050036404 A1 in view of Zhou US 20130016584 A1 further in view of Zimmerman US
20070159922 A1.
(2) Response to Argument
In response to argument A) page 10 that 
Appellant submits that Zhu, Zhou, and Zimmerman, whether takenalone or in combination, fail to teach or suggest, at least the following emphasized claimlimitations of independent Claim 1 (where independent Claims 14 and 18 include similar recitations) (emphasis added by the appellant):
“process the first sonar return data and the second sonar return data to generate a first portion of a 2D sidescan image, wherein the first portion of the 2D sidescan image is formed based on a single time-based dimension corresponding to sonar returns within combined first and second sonar return data, 
wherein the first portion of the 2D sidescan image extends out to a right side of a centerline corresponding to a travel direction of the watercraft, 
wherein the right side corresponds to the first side of the watercraft; 
process the third sonar return data and the fourth sonar return data to generate a second portion of the 2D sidescan image, wherein the second portion of the 2D sidescan image is formed based on the single time-based dimension corresponding to sonar returns within combined third and fourth sonar return data, wherein the second portion of the 2D sidescan image extends out to a left side of the centerline corresponding to the travel direction of the watercraft, wherein the left side corresponds to the second side of the watercraft”
Examiner disagrees.
As an introduction, let us look at the system by Zhu, as one can see from Fig. 1 Zhu explicitly teaches array 3 and array 4 both are side sonars as shown in Fig. 1  and according to figure 2 one is directed to the Right and second is directed to Left.  In addition according to Fig. 9 each Array has one transmitting and 4 receiving elements which are directed to left or right. According to the Specification each of the transducers produces image, as the transducers face completely different direction it means that transducer 3 has field of view completely different from transducer 4’s field of view.  It is clear or at least obvious and conventional that in order to make full picture of the surrounding the field of views should be merged.  But we will talk about it later.   

First, applicant argues that Zhu does not teach 
“process the first sonar return data and the second sonar return data to generate a first portion of a 2D sidescan image”. 
However, the examiner explicitly indicated that Fig. 12(b) shows at least one 2D slice for right or left array. Additionally, Fig. 18 shows multiple 2D slices added together into 3D image for one of the arrays. It is important to note that generation of the 3D image is basically generation of multiple 2D images attached together in a third dimension. Although Zhu does not explicitly say that he uses 2D then adds all 2D’s into 3D, that  is what was actually done. For example, YouTube vide https://www.youtube.com/watch?v=2d1r2bjibCE (“CodaOctopus”) explicitly shows on 22 second that each side scan gives single slice underneath and the whole image is built by adding up slice by slice, at 1:20 minute, the youtube video shows more advanced sonar which produces 3D data but that 3D data is nothing more than a more dense combination of the 2D data and that is why resolution is much better. For example, a simple tool commonly used in physics  for representing 3D images is ROOT. The manual of ROOT (https://root.cern.ch/root/htmldoc/guides/users-guide/Histograms.html also attached as a file),shows 3D representation is nothing but combination of 2D slices (see Page 19, note the lego 
And hence the argument that Zhu does not teach obtaining 2D slices is incorrect. 

Second, applicant argues that Zhu does not teach: “wherein the first portion of the 2D sidescanimage is formed based on a single time-based dimension corresponding to sonar returns within combined first and second sonar return data.”

However, the YouTube video CodaOctopus also shows that each single time scan generates one line which is 2D image, and then by adding up all the images one can get the full image (at 22 seconds). Even if at the 1:20 minute, the video shows a 3D image generation when a boat is progressing, but that 3D image is nothing but a higher resolution representation containing multiple single time-based dimension corresponding to sonar returns (as is also shown by the ROOT manual. See above discussion). 
Therefore, it is clear that Fig. 18 of the Zhu teaches multiple 2D sidescan images  formed based on a single time-based dimension corresponding to sonar returns within combined first and second sonar return data.

Third, the applicant contends that the examiner dismisses Mr. Porter’s testimony and makes “unsupported speculation” based on Fig. 12(b). (“Fig. 12(b) is a plot (not a sonar image) assembled from experimental data from two distinct methods — Zhu’s disclosed method and a prior art method — to compare their respective measurements against a theoretical surface. See Zhu [0053]-[0055]. As such, the sonar system of Zhu is not disclosed as producing, nor would it produce, the plot of Fig. 12(b), which was separately compiled for prior art comparison purposes and, in any event, is not an image as claimed. See Zhu [0053]-[0055].”)




AND again the Examiner want’s to point out that as presented in evidence 3D image is combination of the 2D image slices. 

Then Applicant argues secondary reference by Zhou: 
“While Zhou does disclose formation of a 2D sidescan image in FIG. 20(a), Zhou does not teach or suggest ‘wherein the first portion of the 2D sidescan image is formed based on a single time-based dimension corresponding to sonar returns within combined first and second sonar return data’ and ‘wherein the second portion of the 2D sidescan image is formed based on the single time-based dimension corresponding to sonar returns within combined third and fourth sonar return data.’ ”

However, Zhou explicitly teaches multiple transducers facing a side (Fig. 6), collecting the data using at least two transducers (Fig. 2), combining two measurements (deltaR, see [0091]-[0098]), and calculating distance R, depth Z and longitudinal distance X (eq. 2) using that combination. So Zhou also (despite Zhu’s teaches) teaches the limitation “wherein the portion of the 2D sidescan image is formed based on the single time-based dimension” (X, Z directions for the 2D plane in Fig. 20(b), above 0 for the right array and below 0 for the left array). A 2D scan image is produced at each “time ping,” and multiple time pings are combined to obtain the image in Fig. 20(a).



However, unlike what the applicant argues, Zhou in paragraph [0096] explicitly teaches a formula to obtain Z and X, which uses angle theta in eq. 1, and angle theta uses delta(phi) which is proportional to delta(R) (according to [0091]), and delta is MR2-MR1 according to paragraph [0092]. Hence the Applicants argument is not persuasive.

Further, Applicant relies on the Inventor’s declaration “one of ordinary skill in the art would have known to simply utilize the sonar returns from a single one of the elements on each side and there is nothing in Zhou to teach one of ordinary skill in the art differently.”
This Argument is also not persuasive. Specifically, it is unclear WHY one would need more than ONE transducer. Zhou teaches multiple transducers of an array to produce an interferometric or bathymetric sonar image. Interferometric or bathymetric method is in a way for summing transducer signals into a single plot. Even if different transducers may produce signals of different points, in order to achieve a 2D image, one needs add all points into a single plot. 

In sum, unlike the Applicant’s allegation that “the Examiner speculates that obtaining a 3D image inherently involves obtaining multiple 2D images, see Final Office Action Page 2, that conclusion is both incorrect and unsupported,” the Examiner showed that both Zhu and Zhou teaches that 3D image inherently involves obtaining multiple 2D images. Moreover, the Examiner also provides the ROOT manual and YouTube video CodaOctopus as extrinsic evidences. 

Applicant also argues that Zimmerman does not teach building up time differentiated slices. However, the Examiner does not rely on Zimmerman’s teach for this limitation. 

In response to argument B) and C)

Further, Zhu obtains the image in Fig. 18 by using 4 detectors R1, R2, R3, R4. Zhu can obtain it using interferometric techniques of ZHOU [0091-0098] (See summation in [0091-0092]), but also can obtain each individual point using separate receivers. But even in the case of the using separate receivers, Fig. 18 includes all points from all four detectors and hence Fig. 18 inherently satisfies the limitations of claims 3 and 19.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645  
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.